People v Tiburcio (2019 NY Slip Op 02362)





People v Tiburcio


2019 NY Slip Op 02362


Decided on March 27, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2017-03344
 (Ind. No. 193/16)

[*1]The People of the State of New York, respondent,
vAdolfo Rosa Tiburcio, appellant.


Paul Skip Laisure, New York, NY (Sean H. Murray of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Anne Grady of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Richmond County (Stephen J. Rooney, J.), imposed March 7, 2017, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal (see People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248, 255), which included both an oral and a written waiver (see People v Bryant, 28 NY3d 1094; People v Woodson, 165 AD3d 986), precludes review of his contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267; People v Lyons, 161 AD3d 1196).
DILLON, J.P., HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court